DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made to applicant’s claim to the benefit of priority of U.S. Provisional Application No. 63/135,367, filed on January 8, 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arikatla et al. (Pub. No.: US 20150163161 A1).
As to claim 1, Arikatla teaches a method comprising: 
receiving a request to transmit a message to a destination device (fig. 4, 410); 
selecting a first routing provider from a plurality of routing providers that each have a separate message queue of a plurality of message queues, wherein the first routing provider is selected based on one or more characteristics of each of the plurality of routing providers (fig. 4, 450, “data center” teaches a routing provider and paragraph [0045]);
adding the message into a first message queue designated to the first routing provider (fig. 5D, 505);
and causing the message to be dequeued from the first message queue to the first routing provider for delivery to the destination device (fig. 5E, 545).  

As to claim 8, the limitations of claim 8 are substantially similar to claim 1. Please refer to claim 1 above.
As to claim 15, the limitations of claim 15 are substantially similar to claim 1. Please refer to claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2-6, 9-13 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Arikatla et al. (Pub. No.: US 20150163161 A1) in view of Gupta et al. (Patent No.: US 7408876 B1).
As to claim 2, Arikatla teaches gathering performance data associated with the plurality of message queues, the performance data indicating messages are dequeued from each message queue to a corresponding routing provider (paragraph [0042]).
Arikatla does not explicitly teach determining dequeue rate.
However, in the same field of endeavor (computer networks) Gupta teaches gathering performance data associated with the plurality of message queues, the performance data indicating a rate at which messages are dequeued from each message queue to a corresponding routing provider (abstract, “rates of dequeuing packets”).
Based on Arikatla in view of Gupta, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate determining dequeue rate (taught by Gupta) with sending messages via transmission queues (taught by Arikatla) in order to control transmission rate to reduce the load on the receiving side and preventing data loss. 

As to claim 3, Arikatla further teaches wherein selecting the first routing provider from the plurality of routing providers is at least partially based on the performance data (paragraph [0042]).  

As to claim 4, Arikatla teaches wherein selecting the first routing provider from the plurality of routing providers is further based on conversion rates determined for the plurality of routing providers (paragraph [0011], i.e. keep-alive or ping messages).  

As to claim 5, Gupta further teaches determining, based on a subset of the performance data associated with the first queue, a congestion level of the first routing provider (col. 7, lines 58-62, “Blade 4 is nevertheless considered to be congested since the local egress queue manager 106 has received congestion notifications from the egress queue managers 106 on Blades 5 and 9, indicating that their backplane queues destined for Blade 4 are congested”). The limitations of claim 5 are rejected in view of the analysis of claim 2 above, and the rationale to combine, as discussed in claim 2, applies here as well.
As to claim 6, Gupta further teaches wherein determining the congestion level of the first routing provider comprises: determining the congestion level of the first routing provider based on a rate at which dequeued messages are received from the first routing provider (col. 7, lines 58-62, “Blade 4 is nevertheless considered to be congested since the local egress queue manager 106 has received congestion notifications from the egress queue managers 106 on Blades 5 and 9, indicating that their backplane queues destined for Blade 4 are congested”). The limitations of claim 6 are rejected in view of the analysis of claim 2 above, and the rationale to combine, as discussed in claim 2, applies here as well.
  
As to claims 9-13, the limitations of claims 9-13 are substantially similar to claims 2-6, respectively. Please refer to each respective claim  above.

As to claims 16-20, the limitations of claims 16-20 are substantially similar to claims 2-6, respectively. Please refer to each respective claim  above.


Claim(s) 7  and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Arikatla et al. (Pub. No.: US 20150163161 A1) in view of Poon et al. (Patent No.: US 8509069 B1).
As to claim 7, Arikatla teaches wherein causing the message to be dequeued from the first message queue to the first routing provider comprises: 
determining, based on a predefined order, that the message is to be dequeued from the first message queue (paragraph [0053], “…request 505 is provided by load balancer 230 via queue manager 535-2 to data center 240-2…”); 
dequeuing the message from the first message queue to the first routing provider for delivery to the destination device (paragraph [0053], “…and is routed to server device 250-4. As shown in FIG. 5F…”).
Arikatla does not explicitly teach receiving a dequeue request indicating bandwidth availability to process a message.
However, in the same field of endeavor (computer networks) Poon teaches receiving a dequeue request from the first routing provider, the dequeue request indicating that the first routing provider has available bandwidth to process a new message (col. 17, lines 62-67, “A grant from a destination permits the next fabric cell in the queue associated with the destination to be dequeued and transmitted to the granting destination, and indicates that there should be sufficient bandwidth available in the switch fabric to accommodate the fabric cell as well as buffer space and processing power to process the fabric cell at the egress PFE”). 
Based on Arikatla in view of Poon, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate receiving a dequeue request indicating bandwidth availability to process a message (taught by Poon) with sending messages via transmission queues (taught by Arikatla) in order to reduce the load on the receiving side and preventing data loss. 

As to claim 14, the limitations of claim 14 are substantially similar to claim 7. Please refer to claim 7 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULKADER M ALRIYASHI whose telephone number is (313)446-6551. The examiner can normally be reached Monday - Friday, 8AM - 5PM Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON HWANG can be reached on (571)272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Abdulkader M Alriyashi/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        7/2/2022